El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Este recurso trata sobre la anotación de un crédito refac-cionario bajo nuestro Código Hipotecario, mecanismo con-siderado hace más de cuatro décadas . . extinto, podríamos decir, en la biología jurídica de nuestro país.” VII Rev. Jur. U.P.R., Núm. 2, 149 (1937). Expongamos los hechos.
Jardines de Monte Olivo Development Corp., como dueña de una finca situada en Guayama, Puerto Rico, a través del contratista general Centro de Puerto Rico Development Corp., desarrolló un proyecto de urbanización denominado “Residen-*554cial La Hacienda”. Las obras de construcción realizadas (1) fueron objeto de financiamiento interino por el recurrente Banco Economías — ahora Banco Central y Economías — ga-rantizado con una primera hipoteca inscrita por $6,000,-000.00.
Rexach Concrete Corp., Lausell Aluminum Jalousies, Inc. y Lausell Commercial, Inc., demandaron separadamente a Jardines de Monte Olivo Development Corporation y a Centro de Puerto Rico Development Corp., reclamándoles el pago de los materiales suplidos a estas últimas dos corporaciones y solicitando además, un dictamen judicial decretando que ellos son titulares de un crédito refaccionario por el importe del precio de tales materiales y una orden al Registrador de la Propiedad de Guayama para que tome anotación preventiva de dichos créditos refaccionarios sobre el inmueble objeto de la construcción del proyecto. Banco Central y Economías, si bien no fue incluido expresamente en los pleitos, fue notifi-cado con copias de las respectivas demandas mediante cita-ciones al efecto de conformidad al trámite establecido en el Art. 106 de la Ley Hipotecaria de Puerto Rico (30 L.P.R.A. see. 987).(2) Ninguno de los demandados, como tampoco el *555Banco, comparecieron al tribunal. En su oportunidad se anoto y dictó sentencia en rebeldía en cada uno de los pleitos men-cionados reconociéndose a los demandantes la legitimidad de las deudas, y respecto a cada crédito refaccionario se hizo “constar que es de carácter hipotecario y que goza de prefe-rencia sobre los créditos hipotecarios inscritos anteriormente en lo que exceda el precio que alcance la finca en su enajena-ción judicial a la cantidad de $1,886,636.25 que constituye el último precio dado a la finca antes de las obras.” A solicitud del Banco, acordamos revisar.
H
Etimológicamente, el termino refacción tiene su raíz latina en el verbo reficere, que significa rehacer, hacer de nuevo, subsanar, reedificar, esto es, “dar existencia a lo que sin el auxilio de nuevas obras va a perecer”: Galindo y Escosura, Comentarios a la Legislación Hipotecaria, Tomo II, 521 (4ta. ed.); Casso y Romero, Diccionario de Derecho Privado, Tomo I, 362 (1954). Su génesis se remonta al derecho romano que reconoció .. el crédito o la garantía refaccionaria, aplicado a la reconstrucción y reparación de edificios ipignus insulae) y a armar las naves.” Roca Sastre, Derecho Hipotecario, Tomo III, 67 (1968). En su desarrollo histórico Marco Aurelio, en su capacidad de Senado-consulto, la estimó como una hipoteca legal tácita, de carácter preferente erga omnes, concepto que en su peregrinaje hacia España recogieron Las Partidas, (3) conservaron las Leyes del Toro, pero la Primera Ley Hipotecaria descartó. Hoy en día, tanto allá como en Puerto Rico, el crédito refaccionario puede asegu-*556rarse en virtud de una anotación preventiva(4) que puede convertirse en una verdadera hipoteca legal.
Nuestro Código Civil no contiene definición alguna sobre lo que constituye un “crédito refaccionario”, limitándose a mencionarlo en los Arts. 1823 y 1827 que tratan respectivamente sobre la preferencia de que goza dicho crédito con relación a determinados bienes inmuebles, y su prelación al concurrir con otros créditos preferidos. (31 L.P.R.A. sees. 5193 a 5212.) Tampoco la Ley Hipotecaria nos brinda una definición aun cuando al regular la garantía refaccionaria que se logra mediante la anotación preventiva de dicho derecho — susceptible de convertirse en inscripción ordinaria de hipoteca — deja entrever ciertas características de la institución. A tal efecto, el Art. 59 consigna que “el acreedor refaccionario podrá exigir anotación sobre la finca refaccionada por las cantidades que de una vez o sucesivamente anticipare . . . .” (30 L.P.R.A. see. 108), dando la impresión de que éste surge por motivo de las cantidades prestadas para la construcción de una cosa. Contrario a este parecer, el Art. 60 nos habla de “la cantidad de dinero o efectos en que consistan los mismos créditos . . . .” (30 L.P.R.A. see. 109), lo que nos mueve a pensar seriamente si el crédito refaccionario está limitado exclusivamente a dinero.
Los autores están divididos. Si bien Roca Sastre expresa que “ [c] rédito refaccionario es aquél que se contrae y emplea en la construcción, conservación o reparación de una cosa (sentencia de 13 de abril de 1882) [que ejxiste . . . cuando una persona ha invertido en obras de construcción, conser-vación o reparación de una cosa, una cantidad que le ha sido prestada en una o varias veces para tal fin”, reconoce que *557“para que un crédito tenga la condición de refaccionario se requiere que el préstamo [o suministro de materiales], reúna las características de finalidad, objeto o destinación para las obras de refacción . . . Op. cit., 65, 69. Puig Brutau, ci-tando con aprobación a Diez-Picazo consigna que es “un acreedor cuyo derecho deriva de un contrato de préstamo, en el cual el destino de la cantidad prestada se ha fijado en obras de construcción o de reparación de un bien y la inversión efectiva de la misma se ha realizado en tales obras.” Fundos mentos de Derecho Civil, Tomo I, 568 (1976). Morell nos dice: “Suele aplicarse estas palabras a los edificios. El propietario recibe dinero para reconstruir o para hacer reparacio-nes indispensables. Del mismo modo puede considerarse como refaccionario el crédito cuando la cantidad fue facilitada para una nueva construcción casa, vía férrea, canal, etc.” No obs-tante, posteriormente cita con aprobación a Barrachina en un texto del cual se deduce que el crédito puede dimanar de los materiales que se hubiesen servido. Comentarios a la Legislación Hipotecaria, Tomo 3, 159-160 (1917).
En España, aun cuando la jurisprudencia es escasa, el Tribunal Supremo, mediante sentencia de 11 de octubre de 1894, reconoció el carácter de acreedor refaccionario al ven-dedor de una tubería utilizada por el comprador en su finca y reiteró su dictamen previo el 30 de diciembre de 1896, por sentencia que adjudicó igual cualidad a los anticipos en metálico y materiales hechos por el empresario de una obra. Más recientemente juristas de la talla de Diez-Picazo y Gu-itón, sostienen el siguiente enfoque:
“Una concepción estrecha del crédito refaccionario, como es la que parece desprenderse de la legislación hipotecaria, iden-tifica al mismo con el préstamo de dinero que se destina a la construcción, conservación o reparación de un inmueble. Sin embargo, no parece haber inconveniente en estimar como crédito refaccionario al que tiene una persona como consecuencia de la puesta de trabajo o suministro de materiales para alguno de aquellos fines.” Sistema de Derecho Civil, Vol. III, 336 (1977). (Bastardillas nuestras.)
*558En resumen, un número sustancial de reputados tratadistas(5) vinculan la definición de crédito refaccionario con un préstamo o entrega de dinero, guardando silencio sobre si el concepto cabe en orden a un suministro de materiales. Al evaluar las razones de justicia que inspiran la existencia del crédito refaccionario, resolvemos que el concepto permite que los suplidores de un contratista, para garantizar el pago de sus materiales, pueden anotar, con sujeción a lo dispuesto en la Ley y Reglamento Hipotecario, dicho crédito.
II
¿Eran los demandantes recurridos titulares de unos crédi-tos refaccionarios? ¿Fue correcta la orden judicial decretando que [ellos] gozaban “... de preferencia sobre los créditos hipo-tecarios inscritos anteriormente en lo que exceda el precio que alcance la finca en su enajenación judicial, a la cantidad de $1,886,636.25, que constituye el último precio dado a la finca antes de las obras”? Estas interrogantes exigen cierta elaboración.
El examen de los artículos pertinentes de la Ley y Reglamento Hipotecario, refleja que el trámite para solicitar la anotación del crédito refaccionario recae sobre el deudor. No existe disposición de ley alguna o comentarista que sugiera que un acreedor que ha suplido materiales, puede válidamente convertir su crédito en uno de naturaleza refaccionaria iniciando motu proprio trámite al efecto. El derecho vi-*559gente autoriza su anotación distinguiendo dos hipótesis dife-rentes, a saber, que la finca esté o no libre de cargas inscritas. Anotamos no obstante, que la iniciativa recae en el deudor o propietario.
Bajo el primer supuesto, si la finca no se halla gravada por derechos reales inscritos a favor de otras personas, es suficiente presentar una solicitud con el documento — que puede ser privado — acreditativo del contrato suscrito por el propietario de la finca y el acreedor, para lo cual deben todos los interesados acudir al Registro personalmente o por apo-derado especialmente autorizado. Se trata de una situación donde hay completa armonía entre el deudor y el acreedor, ambos deseosos de que se complete rápida y eficientemente la operación registral con miras cada uno de lograr su propó-sito : el deudor obtener el dinero y el acreedor garantizar su devolución.
En el segundo supuesto — que la finca está gravada por derechos reales inscritos a favor de terceras personas — sólo se puede hacer la anotación en virtud de los siguientes trá-mites: (a) convenio unánime 'por escritura publica entre el propietario y las personas a cuyo favor estuvieren constitui-dos aquellos derechos, sobre el objeto de la refacción misma y el valor de la finca antes de empezar las obras; (b) mediante providencia judicial dictada en expediente instruido para hacer constar dicho valor y con citación de todas las personas indicadas, con carga o derecho real a su favor. Arts. 59 a 64 de la Ley Hipotecaria (30 L.P.R.A. sees. 108-113).
El Reglamento Hipotecario establece los pasos a seguirse en el procedimiento judicial para obtener la anotación, Arts. 104 al 109 (30 L.P.R.A. sees. 984-989). El procedimiento se insta ante el Tribunal de Primera Instancia, expresando las obras que necesita la finca, su costo aproximado y el valor que la misma finca tenga en dicho momento. Se citarán a todas las personas interesadas según el Registro, acompañándose una certificación con el aprecio pericial. Puede mediar opo-*560sición contra la necesidad de las obras o el aprecio de la finca. El tribunal, previa la correspondiente prueba pericial, dic-tará resolución autorizando o prohibiendo la anotación pre-ventiva del crédito refaccionario.
Bajo cualquiera alternativa — ordenada por el tribunal o consentida por las partes — se extenderá por el Registrador asiento correspondiente, no siendo necesario que los títulos en cuya virtud se solicite tal anotación determinen fijamente la cantidad de dinero o efectos en que consistan los mismos créditos. Basta que contengan los datos suficientes para liquidarlos al terminar las obras contratadas. Aclaramos, sin embargo, que es absolutamente necesario que se con* signe “el valor que en cualquier forma se diere a la finca que ha de ser refaccionada, antes de empezar las obras.” (30 L.P.R.A. see. 112.) Esta constancia es de suma importancia pues la regla general es que los acreedores hipotecarios anteriores a la anotación del crédito gozan y conservan su derecho preferente hasta el valor fijado a la finca antes de la refacción; de dicho límite en adelante, el valor adicional ganado por la finca estará al servicio preferente de los acreedores refaccionarios. Roca Sastre explica los efectos del siguiente modo:
“La ley, queriendo armonizar los intereses de los acreedores hipotecarios anteriores y del acreedor refaccionario que anota, divide en dos porciones el futuro valor en cambio de la finca, una vez esté refaccionada. Aplicando aquí la expresión usada por Oberneck en materia de la hipoteca de propietario, se puede hablar de dos parcelas de valor: una consistente en la valora-ción dada a la finca, objeto de la anotación, antes de practicarse ésta, y otra representada por el mayor valor que en su enajena-ción se obtenga. Aquel valor, que será el que tenía la finca antes de la refacción, está al servicio preferente de los acreedores hipo-tecarios anteriores; el segundo valor, que será el que con las obras refaccionarias se haya incrementado la finca, sirve prefe-rentemente de garantía al crédito refaccionario. Este reparto de valores tendrá lugar, naturalmente, cuando la finca sea objeto de enajenación, la cual el art. 64 presupone que será judicial. *561Por tanto, a base de esta delimitación o localización de valores, existen dos hipotecas paralelas, independientes la una de la otra, si bien afectantes a una misma finca.
Los dos créditos (el hipotecario anterior y el refaccionario), tienen el rango de primeras hipotecas en cuanto a su respectiva parcela de valor; pero actúan como segundas hipotecas en cuanto a la parcelación adscrita al otro crédito.
El derecho de los acreedores hipotecarios anteriores actuará, por ende, como primera hipoteca respecto del valor fijado a la finca antes de la anotación, y como segunda hipoteca en cuanto a la parte sobrante que quede del plusvalor asignado para el crédito refaccionario, después de satisfecho éste.
Esta actuación como segunda hipoteca tendrá lugar, princi-palmente, cuando el valor fijado a la finca antes de la refacción sea inferior al importe de los créditos hipotecarios anteriores.” Op. cit., 79. (Bastardillas nuestras.)
HH h-H I — I
A la luz de lo expuesto, es ineludible concluir que el tribunal sentenciador erró al reconocerle a los recurridos la anotación del crédito refaccionario por los siguientes funda-mentos.
Primeramente, el procedimiento judicial, conforme el trámite consagrado en el Código y Reglamento Hipotecarios, corresponde al propietario o deudor de la finca. Un acreedor materialista no está autorizado a iniciar trámite por sí solo para anotar su crédito refaccionario. En segundo lugar, la cantidad de $1,886,636.25 consignada por el tribunal a quo para valorar la finca es errónea — supuestamente representa la suma de los precios de compraventa de las tres fincas agrupadas — por ser la cifra total exacta $1,939,386.25, y resultar improcedente que se tomara como valor cualesquiera de esas cuantías sin considerar el incremento natural de lafinca y aquel resultante de las mejoras introducídales como consecuencia de las obras de urbanización realizadas antes de que se incorporaran a la misma los materiales suplidos por los demandantes recurridos. Y en tercer término, la primera *562hipoteca del Banco recurrente se constituyó para garantizar un préstamo brindado con el propósito esencial de financiar las obras de construcción sobre dichas fincas, esto es, estamos ante una hipoteca voluntaria que asegura $6,000,000.00 prestados para la refacción del inmueble. Sin ella nunca co-braría existencia la obra, destinado su importe a sufragar, entre otros gastos esenciales, los propios materiales suplidos. Dicho de otro modo, la hipoteca del Banco recurrente que se pretendía limitar goza de la misma naturaleza — refaccionaria —que el crédito refaccionario de los recurridos.(6) En estas circunstancias, la plusvalía que se origina de un crédito de $6,000,000.00 debe beneficiar, en justicia, inicialmente al Banco tanto como primer acreedor hipotecario y de crédito refaccionario, por ser de estricta aplicación lo dispuesto en el Art. 1827 del Código Civil que consigna que la prelación de créditos idénticos se determinará “por el orden de antigüedad de las respectivas inscripciones o anotaciones en el registro de la propiedad.” (31 L.P.R.A. sec. 5212.) Aplica pues, la regla común de prior tempore potiur jure, teniendo preferencia aquel crédito que primero se hizo constar en el Registro. Manresa, Comentarios al Código Civil Español, Tomo 12, 1005-1006 (1973).

La sentencia del Tribunal Superior, Sala de Guayama, será revocada.

El Juez Asociado Señor Martín concurre en el resultado con opinión y el Juez Asociado Señor Díaz Cruz emitió Voto Concurrente en el resultado.
—O—

Sobre el particular la ilustrada sala de instancia estimó probado:
“Dicho proyecto consta de varias partes y etapas, y que tiene proyec-tadas 1,997 unidades en total, de las cuales hay entregadas y segregadas 359 unidades, están en diverso estado de edificación (pero sin entregar ni segregar) 76 unidades, el resto no están edificadas. Asimismo se han reali-zado obras de alcantarillado y acueductos, de líneas eléctricas y de desagüe pluvial para beneficio de toda la finca. Por lo que, visto el ámbito del proyecto, las obras realizadas y las que faltan por realizar, se concluye que las obras objeto de la refacción en este proyecto y finca no están termina-das.”


E1 señalamiento del Banco recurrente respecto a falta de jurisdic-ción no tiene mérito ya que fue debidamente emplazado entregándosele copia de las demandas. Tales documentos cumplen sustancialmente con los requisitos procesales vigentes. Véanse: Regla 4 de Procedimiento Civil; Banco de P.R., Liquidador, etc. v. Pórtela, 46 D.P.R. 108-110 (1934); Lawton v. Porto Rico Fruit Exchange, 42 D.P.R. 291, 293 (1931); Benero v. Alvarado, et al., 39 D.P.R. 778, 781-783 (1929); López v. Mélendez, 22 D.P.R. 156, 162, 165 (1915).


 “Como aquel que presta sus dineros, para adobar, o para fazer ñaue, o otro edificio, la mayor derecho en ello para ser pagado, que otro ninguno. Ñaue, o cosa, o otro edificio aviendo empeñado vn orne a otro, si después desso rescibiesse de otro dineros prestados, para refazer, e guardar aquella cosa, que se non destruyesse, o non se empeorasse, e los dependiesse en pro della, entonces mayor derecho ha en ella el segundo. . . Partida V, Título 13, Ley 28. (Bastardillas nuestras.)


30 L.P.R.A. sec. 108. Véanse: Ramón de la Rica, La Anotación Preventiva en General, Rev. Crítica de Derecho Inmobiliario, Núm. 519, 389-411 (1977); Luis Diez Picazo, Las Anotaciones Preventivas, Revista de Derecho Notarial, Núm. 44, 7-28 (1964); Eduardo Capó Bonafous, Apuntes sobre la Anotación Preventiva en el Derecho Hipotecario Español, Rev. Crítica de Derecho Inmobiliario, Núm. 9, 196-200 y 282-296 (1933).


 Véanse, además: La Cruz Berdejo, Lecciones de Derecho Inmobi-liario Registral, 317 (1957); Cossio y Corral, Instituciones de Derecho Hi-potecario, 269-274 (1956); M. González, Los Procedimientos Judiciales de la Ley Hipotecaria, 67-68 (1955); Dorta Duque, Curso de Legislación Hipotecaria, 393-395 (1953); Casso, Derecho Hipotecario o del Registro de la Propiedad, 540-544 (1951); Tellez, Legislación Hipotecaria, 160-161 (1949); Beraud y Lezón Fernández, Tratado de Derecho Inmobiliario, Vol. II, 3-13 (1927); Campuzano, Principios Generales de Derecho Inmobiliario y Legis-lación Hipotecaria, Tomo II, 58-63 (1941); Campuzano, Legislación Hipotecaria, Tomo 2, 23-31 (1942).


 Este Tribunal, en Gómez v. Am. Col. Bank, 34 D.P.R. 148, 152-153 (1925), resolvió que un acreedor refaccionario no tiene que probar “que el dinero entregado ha sido invertido en mejorar la finca.”